Citation Nr: 1821392	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), depression, and anxiety disorders prior to March 11, 2015, and in excess of 30 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his caretaker, [REDACTED]


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1960 to July 1963.

This matter initially came before the Board of Veterans' Appeals on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In a February 2009 decision, the Board denied service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims.  Pursuant to a Joint Motion of the parties, in November 2010, the Court vacated the portion of the February 2009 decision which denied service connection for PTSD and remanded the case for action consistent with the Joint Motion. 

In June 2011, the Board remanded the claim for service connection for PTSD for additional development.  In a January 2013 decision, the Board denied the claim for service connection for an acquired psychiatric disorder, including PTSD and/or an anxiety disorder.  The Veteran appealed the January 2013 decision to the Court.  Pursuant to a Joint Motion of the parties, in June 2013, the Court vacated the January 2013 decision and remanded the decision to the Board for action in compliance with the Joint Motion.

In a March 2014 Board decision, the Board granted service connection for PTSD and/or anxiety disorder, and the RO implemented the decision in an April 2014 rating decision, granting service connection for PTSD, depression, and anxiety disorders, and assigned a noncompensable evaluation effective from December 3, 2002 (the receipt date of the claim for service connection).   

In a May 2014 rating decision, the RO awarded an initial rating of 10 percent, effective from December 3, 2002, and the RO continued this rating in a July 2014 rating decision.  In a May 2015 rating decision, the RO awarded an increased rating of 30 percent, effective from March 11, 2015.  The Veteran timely appealed the initial rating assigned.  

Although the RO previously characterized the claim as an increased rating in excess of 10 percent for a psychiatric disorder and a separate issue of entitlement to an earlier effective date for the 30 percent rating, in light of the procedural history set forth above, these claims are ultimately a "staged" initial rating claim, as characterized on the title page.

As explained in the decision, the Veteran raised the issue of a TDIU due to his PTSD, depression, and anxiety disorders as a component of his initial higher rating claim, as now reflected on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that after RO's last adjudication of the case, prior to and after certification of the appeal to the Board, updated VA treatment records and a VA psychiatric examination were associated with the record without waiver of initial RO review.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017).  Although the Veteran's substantive appeal was filed after February 2, 2013, the automatic waiver only applies to evidence submitted by the Veteran.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e), which provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, it is subject to initial review by the Board unless the Veteran explicitly requests RO consideration).  However, the evidence is cumulative of the multiple VA examinations of record, as well as treatment records, and the Board has found consistent symptoms throughout the entire appeal period.  As such, the Veteran is not prejudiced by the Board reviewing such evidence in the first instance in granting him a uniform 70 percent rating for his psychiatric disability, as well as a grant of TDIU for the entire appeal period.  Therefore, a waiver is not necessary, a remand of this issue for the issuance of a supplemental statement of the case would constitute adherence to a procedural requirement that has no impact on the adjudication of the claim, and would merely delay resolution of the claims with no benefit flowing to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  Thus, the Veteran is not prejudiced and the Board will therefore adjudicate, rather than remand, the claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, service-connected PTSD, depression, and anxiety disorders have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected PTSD, depression, and anxiety disorders renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for PTSD, depression, and anxiety disorders, have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran and his representative have not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

The Veteran contends that his psychiatric disorder should be rated as 100 percent disabling in the June 2015 notice of disagreement. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the RO has already assigned staged ratings for the disability at issue, the Board will consider the propriety of the assigned rating for the disability at each stage, as well as whether any further staged rating of the disability is warranted.  

The Veteran is in receipt of an initial 10 percent rating for PTSD, depression, and anxiety disorder, prior to March 11, 2015 and a 30 percent rating thereafter, pursuant to 38 C.F.R. § 4.130, DC 9413.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran filed his claim for PTSD on December 3, 2002.  A statement from his mother reflects the Veteran returned from service as a disturbed man and that he had a drinking problem.  She stated he stopped socializing with his family.  

A December 1994 Social Security Administration (SSA) disability determination reflects the Veteran was awarded disability benefits due to an organic mental disorder including memory problems.

In a January 2003 statement, the Veteran reported he was unemployable due to his PTSD. 

In a January 2003 statement from the Veteran's caretaker, [REDACTED], she reported that the Veteran had symptoms of depression, agitation, sadness, unsociable, unfriendly, lack of trusts in others, mood swings, very little contact with his family, nightmares, isolated, sleep problems, fearful, and disconnects the telephone for days.

A November 2003 VA treatment record reflects the Veteran reported flashbacks, isolative behavior, poor concentration, chronic sadness, and memory problems.  He reported suspicious thoughts, hallucinations were not denied and he was nonspecific as to this symptom.  He reported irritability.  The Veteran was described as restless, defensive, guarded, irritable, and dysphoric.  His speech was normal, logical, ad coherent.  He had hopelessness, helplessness, worthlessness, guilt, failure, loss of control.  He also had suspiciousness.  There were no suicidal or homicidal ideations. 

A January 2004 letter from the Veteran's previous employer, a utility company, indicates the Veteran was a patient at the Beech Hill Hospital for several weeks in July 1983 for PTSD and depressive disorder and that the Veteran was medically retired from the company in September 1995 as a result of the Social Security decision of disability due to concentration and memory difficulties. 
An April 2004 VA treatment record notes symptoms of insomnia, irritability/outbursts of anger, poor concentration, hyper-vigilance, exaggerated startle.  Mental status examination was normal.  There were no suicidal or homicidal ideations. 

2005 to 2006 VA treatment record notes the Veteran reported symptoms of depression, detached or numbness from others, activities, and surroundings, and he was on guard.  Mental status examinations were normal.

A May 2007 VA treatment record reflects symptoms of nightmares and sleep problems.  He denied suicidal and homicidal ideations.  He was alert and oriented.  He was dressed appropriately for situation/season/age with personal hygiene.  There were no apparent problems with locomotion.  He was pleasant and engaged readily.  Eye contact was good throughout the visit and rapport was established.  His mood was okay.  His affect was moderately constricted and mood congruent.  His speech was normal and there was no evidence of active psychosis, thought, or delusional process.  He denied current suicidal or homicidal ideations.  His memory was estimated as grossly intact for recent and remote personal history.  His intellectual functioning was in the average range.  Insight and judgment were estimated as adequate for therapy. 

November 2007 and November 2008 VA treatment records reflect the Veteran reported having problems with blood pressure and nightmares associated with PTSD and he refused to discuss details because it was too difficult for him and he was not interested in speaking with a counselor or psychologist for the same reason.

An October 2009 VA treatment record reflects the Veteran decline PTSD treatment. 
A May 2010 VA treatment record notes the Veteran's PTSD was stable.

A January 2011 VA treatment record notes the Veteran reported his PTSD was getting worse, having nightmares and difficulty at night.  In the past he denied referral to mental health and he acknowledged that he is almost there.  He denied any suicidal ideations or homicidal ideations.

In a July 2011 statement, the Veteran indicated he is claustrophobic, he cannot leave doors closed or he becomes antsy or panicky, and he cannot fly in an airplane. 

A December 2011 VA examination report reflects the Veteran reported that he married in 1963 and divorced in 1983.  He attributed the divorce to his irritability and he was having nightmares and flashbacks.  They have three children.  The Veteran reported having one friend who is his caretaker and he said that he has not dated since his divorce.  He indicated he completed high school and he most recently worked in approximately 1991 as a mechanic for a utility company for 20 years.  He left the job because he could not function anymore, sleep problems, and he could not sit down.  The examiner noted symptoms of anxiety, depressed mood, intrusive memories, nightmares, detachment from others, mild sleep problems, mild irritability/anger, concentration issues, hypervigilance, and startle response.  He denied current suicidal or homicidal ideation.  He denied any attempts to harm himself and there were no signs or symptoms of mania or hypomania.  There was no evidence of psychosis.  When asked about panic attacks, he stated when he gets claustrophobic, he gets panic attacks.  He did not endorse compulsive behavior or obsessive thoughts.  The examiner indicated the Veteran did not meet the criteria for PTSD.

In a January 2012 statement, the Veteran indicated that his sleep problems were not mild and his anger and irritability was severe and constant. 

A February 2012 VA treatment record reflects the Veteran reported anxiety, claustrophobia, fear of others, frequent nightmares, panic attacks, mild agoraphobia, mood swings, sleep problems, decreased interest and does not engage in activities.  He had guilty thoughts concerning estrangement from his family, poor concentration and appetite, and chronic suicidal ideations.  He denied auditory or visual hallucinations.  He reported memory problems causing him to get lost, forget objects, instructions, and people. 

He was appropriately dressed, good personal hygiene, answered questions without difficulty, established good rapport, cooperative, and was calm and articulate.  He was tearful when discussing estrangement from his family.  Thought process and mental status examination were normal. 

A September 2012 VA examination report notes a diagnosis of anxiety disorder, but that PTSD criteria were not met.  The examiner noted symptoms of depressed mood, anxiety, irritability, and outburst of anger and concluded his symptoms caused occupational and social impairment with reduced reliability and productivity.

A December 2012 private psychological evaluation reflects the Veteran reported experiencing memories and images of the plane crash trauma.  He reported experiencing intense emotions that included grief guilt, fear, and anger.  He described problems with sleep onset and re-experiencing these symptoms late at night when he is unable to sleep.  He described sympathetic nervous system arousal with an increase in heart rate, difficulty breathing, fear of the worst happening, and nervousness.  He reported being easily agitated and an increased level of irritability.  He reported avoidance symptoms and isolative behaviors.  He has attended AA meetings through the years and enjoys attending, but seldom attends.  He acknowledged a loss of interest and loss of motivation, and a loss of interest in activities that were previously enjoyable.  Mental status examination reflect he was oriented to person, place, time, and situation, speech was normal, short term and long-term memory functions were slightly below average expectancy.  There was no evidence of sensory impairments, delusions, or psychosis.  He was anxious, reactive, variable, and consistent with thought content.  He had a history of suicidal ideations and previous suicide attempts, resulting in psychiatric treatment.  He had no current intent or plan.  Concentration and attention skills were in the below average range of function.  Impulse control and judgment were estimated to be the low average range of functioning.  

He reported having "a short fuse" and saying or doing things and later feeling remorse.  His memory functions were poor. He reported having a distant relationship with his children and he was in a relationship with his caretaker/friend.  He had limited social involvement outside of his primary relationship.  The psychologist determined the Veteran had PTSD, major depression, panic disorder, and history of alcohol remission.  He presorted being irritable and easily agitated, acknowledged a loss of interest in activities and loss of motivation.  He reported problems with sleep.  The impact on his activities included limited social involvement, poor concentration, and pace.  The psychologist noted the Veteran stopped working at the utility company and was unable to return. 

A December 2013 VA treatment record reflects the Veteran reported that his daughter visited him for Thanksgiving but he had very little to say about the visit.  He stated that he does not know if he can even love anyone (referring to his own children) since being in the service, he had some difficulty expressing himself and doubted his feelings.  He brought in a picture of himself in middle school and he was smiling.  The Veteran was tearful and stated he could not believe he was happy once, though he stated that he had a happy childhood.  He talked about the trauma he experienced, and his tendency to avoid thinking.  Mental status examination was normal and a PTSD and mood disorder diagnosis was noted. 

2013 to 2014 VA treatment record noted severe depression and normal mental status examinations.  

An April 2014 VA treatment record reflects the Veteran reported that he had a couple of anger episodes while driving but did not become aggressive towards others.  [REDACTED] is back and he stated that she tells him he is verbally abusive.  He pointed out that one day she may leave and he was encouraged to think about this before reacting to his irritability.  He also stated that he cares about her and tries to be good to her.  His primary problem is being around people and wanting to isolate.  He is going up north for the summer and will be seeing his kids.  He is thinking seriously about telling his children about his PTSD.  He works at keeping himself calm and continues to exercise regularly.  Mental status examination was normal.  The clinician noted the Veteran's PTSD and depression was moderate.

A May 2014 VA examiner concluded the Veteran did not have a mental disorder.  The Veteran described his caretaker as a sister.  He reported he does "nothing really" during the day and has no interest.  He denied having any friends or people with whom he spends time, denies engaging in any incidents of domestic violence or acts of physical aggression, but he reported being verbally aggressive with anybody.  He entered the examiner's office and looked around in an exaggerated manner.  He then requested that the door be kept open for the remainder of the examination.  He was dressed casually but appropriately and grooming was good.  He was oriented to person, place, time, and situation.  Affect was irritable and anxious.  There were no abnormal motor movements were observed.  Speech was of normal rate, tone, and volume.  Thought processes were logical and goal-directed.  There was no evidence of psychosis or delusional beliefs that were detected.  Suicidal and homicidal ideations were also denied.  He reported experiencing outbursts of anger daily, at least 4 times a day with his caretaker.  He also reports having panic attacks daily that vary in duration.  He reported that his appetite varies and he has no energy, interests.  He reports experiencing significant depression.  He also reported avoiding people, negative feelings, irritability/anger, lack of concentration, and hypervigilance.  The examiner indicated the Veteran's report was considered feigning based on the Miller Forensic Assessment of Symptoms Test (M-FAST).  

A December 2014 private psychological evaluation provided the same findings as noted in the previous evaluation provided in December 2012.  It further explained the Veteran continues to experience recurrent and intrusive memories of the external cues, recurrent distressing dreams related to the events, persistent fear, and anger, feeling detachment from others, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  The psychologist indicated he was experiencing chronic and severe symptoms of PTSD, and not as a result of his alcohol addiction. 

2014 to 2015 VA treatment records reflect the Veteran reported suicidal ideations, but no intent.  Mental status examinations were normal.

A May 2015 VA examination report provided a diagnosis of anxiety disorder.  He reported he walks, bikes, and goes shopping with his caretaker.  He reported they travel to stay at her house in Boston for the summer.  He has one son who visits him when he is in Boston.  He reported that he is afraid of having a panic attack and is always on edge.  He sleeps about 2 hours and then takes 3 naps a day.  He feels constantly negative, gets impatient and angry.  The Veteran is in therapy but refuses medication.  The examiner concluded his symptoms of depressed mood, anxiety, and chronic sleep impairment was not severe enough either to interfere with occupational and social functioning or to require continuous medication and thus was unable to give frequency and durations of his symptoms.  It was noted on the past two exams that his test results were highly suspicious of malingering/feigning and exaggerating mental health symptoms.  The examiner indicated the Veteran may have anxiety symptoms but the examiner cannot be sure if his self-report is accurate.  Therefore the intensity, frequency, and severity of symptoms were unknown.  He described himself as chronically unhappy.  His symptoms could not be linked to his identified stressors of seeing dead bodies from a crash site, seeing someone tortured, or having someone try to sexually assault him, after 52 years have passed since these claimed stressors and decades before he requested treatment.  The examiner opined it is much more likely that his reported symptoms of anxiety and depression are due to other factors including personality traits and predisposition, more recent psychosocial stress, medical conditions and/or other factors including his persistence in obtaining a higher service connected disability rating for financial reasons.

2017 VA treatment record reflect continued reports of nightmares, flashbacks, panic attacks, and trouble sleeping. 

A September 2017 VA examination reflects the Veteran continues to live with his longtime friend/caretaker, [REDACTED].  He stated [REDACTED] recently told him she's leaving him because he thinks "she's had enough[.]"  He described himself as irritable and cold, without feelings.  He has occasional contact with one of his children, a daughter, who also lives in MA.  He reported rare contact with his other daughter or his son.  He was unsure why he sees them so little. The examiner noted records indicate that his marriage (from 1964 to 1983) was "a disaster" due, in part, to his alcohol abuse, and the examiner suspected this may have been a factor in his distant relationships with his children.  He has an older brother but they have been estranged for at least the past 10 years because of his attitude.  He denied having any friends and said that he does not trust others easily.  He does not belong to any social clubs/organizations.  He prefers to be alone and he mostly stays at home.  He goes to occasional AA meetings.  He is independent with activities of daily living.  [REDACTED] does most of the household chores and manages their finances.  She also assists him with medications and appointments.  He drives and he did not report any difficulties associated with driving.  He has a bicycle and will cycle to the grocery store and post office; he rides around his neighborhood a couple of times per week.  He spends time on the internet; he reads sports news and obituaries.  He sometimes watches sports on TV.  He reported he was terminated from his job as a mechanic due to PTSD problems, specifically irritability, and an aggressive attitude, including fist fights with co-workers.  He reported occasional morbid thoughts, but he denied active suicidal ideations, intent, or plan.  He reported sleep disruption, fatigue, irritability/angry outbursts, entrenched survivor's guilt, social withdrawal/isolation, mistrust of others, entrenched negativity and an inability "to remember the good things," variable mood, a restricted range of interests, and severe emotional numbing.

The examiner noted symptoms of depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships resulting in occupational and social impairment with reduced reliability and productivity.  The Veteran was prompt to the current evaluation.  He was appropriately groomed and dressed.  He was alert and fully oriented.  Speech was clear and fluent with normal volume, rate, and tone.  He was appropriate and reciprocal in conversation.  His expressed thoughts were logical and goal-directed.  There was no evidence of psychotic thought process or delusional content.  His mood and affect were somber and initially mildly guarded, more relaxed as the interview progressed.  He showed a limited range of affect.  Cognition was intact for the purposes of this evaluation but was not formally assessed.  Previous psychological testing has revealed deficits in concentration and short-term memory.  He cooperated adequately with evaluation procedure.  The examiner indicated he continues to struggle with persistent, mild to moderate symptoms of his service-connected anxiety disorder and he had other Specified Trauma and Stressor-Related Disorder.  The examiner explained this does not represent a new condition and is consistent with his prior diagnosis of Unspecified Anxiety Disorder and  reflect changes in diagnostic nomenclature since the publication of DSM-5.  His current diagnosis is essentially a subthreshold variant of PTSD.  The examiner opined, he does not meet diagnostic criteria for PTSD due to MST given his amnesia for the alleged MST and his intoxication at the time.  His social and occupational functioning is generally consistent with his last evaluation.  He is socially isolative.  His primary social support is his longtime partner/caretaker, [REDACTED].  He is very dependent on her and worries that she may leave.  He has rare contact with his children.  He denied having any friends.  He is irritable and negative.  He has not worked since 1996.  He was fired from his last job because of irritability and aggression toward co-workers.  He reported that he has collected SSA benefits since his last employment.  He takes psychiatric medications.  He is not sure that these medications are helpful and asserted that he is one of the 40 percent of veterans for whom treatment is not helpful.  He seemed resigned to his ongoing difficulties.

During the March 2018 Board hearing, the Veteran reported he lost his job in 1995 because he could not concentrate, had verbal and physical problems with the people he worked with.  He reported being isolated and does not trust people, distant with family, except for his children.  He divorced in 1983 because he was abusive and drank alcohol.  He reported having 3 to 4 panic attacks a week, sometimes less, and thoughts of hurting himself.  He reported that the initial 10 percent rating does not reflect his symptoms accurately.  He indicated his symptoms make it impossible for him to have a regular job.  He was a mechanic and became a supervisor because his symptoms worsened.  He worked for a total of 21 years at this job.  The Veteran's caretaker indicated that the Veteran avoids being around others, does not answer phones, and wants to be in control of situations. 

For the following reasons, a rating of 70 percent, but no higher, is warranted throughout the claims period.  The evidence reflects that the Veteran reported divorcing from his prior wife due to his abusive behavior due to his PTSD and that his relationships with his family is strained, however, he has some contact with his family and he talks to one his children.  The Veteran has been friends with his caretaker for years, despite him indicating she was leaving her role as his caretaker due to his attitude.  He indicated that he enjoys attending AA meetings.  He expressed irritability, mistrust, and anger towards others.  Regarding the occupational impact from the Veteran's PTSD, the evidence reflects he cannot handle stressful situations and would have difficulty interacting with others and being motivated or productive.  The Veteran has also indicated in his lay statements that he cannot work because of the nature of his symptoms and his previous employer also indicated the same.  The Board notes that SSA records reflect the Veteran receives disability benefits with a primary diagnosis of mental disorder. 

Although the VA examiners concluded the Veteran's symptoms were consistent with 0 percent to 50 percent ratings, the above evidence reflects the Veteran's inability to establish and maintain effective relationships, resulting in significant distress or impairment in social, occupational, or other important areas of functioning, are symptoms listed in the criteria for a 70 percent rating.  In addition, the private psychological evaluations concluded the Veteran's symptoms were severe and the examiners failed to address the Veteran's constant suicidal ideations, which is listed in the criteria for a 70 percent rating.  See also Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  Thus, the Board finds that the evidence of record supports the finding that the Veteran symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); and some inability to establish and maintain effective relationships.  

Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's psychiatric disorder more nearly approximates the criteria for a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of 70 percent is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above.  

Although the Veteran contends that his psychiatric disorder warrants a 100 percent rating, it appears the Veteran's argument is based on the fact that he is unemployable, rather than having symptoms listed in the criteria for a 100 percent rating.  The Board, has granted him a TDIU to compensate him for his unemployability, as addressed further below.  Despite having problems with his family and his caretaker, he has relationships with his family members and enjoys some leisure activities, and attends AA meetings. 

Regarding the Veteran's occupational history, the Veteran indicated that he cannot work because he could not get along with others, which indicates that the Veteran's disability picture more nearly approximated the inability in establishing and maintaining effective work relationships listed in the criteria for a 70 percent rating.  Thus, the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas.  In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself as he indicated no intent to do so, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative and pleasant attitude and was able to effectively communicate with treating clinicians.  

Thus, the severity, frequency, and duration of the Veteran's psychiatric symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

In this case, the Veteran is service-connected for PTSD, now rated as 70 percent disabling, thus, the Veteran has one disability rated as 60 percent disabling or more and, therefore, the Veteran meets the minimum schedular requirements for TDIU benefits for the entire appeal period.  38 C.F.R. § 4.16(a).

As indicated above, the Veteran stopped working as mechanic and supervisor because of his psychiatric symptoms.  The January 2004 letter from his previous employer indicates the Veteran was medically retired due to his PTSD and depression.  The SSA also awarded the Veteran disability benefits due to his mental disorder including concentration and memory difficulties. 

In his formal TDIU application (VA Form 21-8940), the Veteran indicated that he had 4 years of high school and no other education, and a limited employment history as a transportation supervisor.

Although the medical opinions of record determined that the Veteran's service-connected psychiatric disorder does not cause significant functional impairment, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, these opinions did not address the Veteran's report of functional effects of his service-connected PTSD and some findings were inconsistent with regard to the severity of the Veteran's symptoms, as noted above.  In addition, the private psychologist indicated the Veteran has been disabled and unable to return to work as a mechanic due to his psychiatric symptoms.  Thus, the Board assigns little probative value to the VA opinions in this regard.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Here, the lay and medical evidence indicate that the Veteran experiences work limitations such as unreliability, difficulty in understanding complex commands, memory problems, as well as the difficulty in adapting to stressful work-like setting, as noted in the statements from the Veteran and his caretaker, and private and VA treatment records.  

Given the significant impairment caused by the Veteran's service connected PTSD, depression, and anxiety disorders on his ability to work, as indicated by the lay and medical evidence, see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected psychiatric disorder precludes him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD, depression, and anxiety disorders is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeal



Department of Veterans Affairs


